COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 EX PARTE                                                          No. 08-18-00146-CR
                                                 §
 TYRONE CAMERON.                                                     Appeal from the
                                                 §
                                                               County Criminal Court No. 1
                                                 §
                                                                 of El Paso County, Texas
                                                 §
                                                                   (TC# 20170C10013)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed as moot, in accordance

with the opinion of this Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 11TH DAY OF JANUARY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.